Citation Nr: 1203745	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-13 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or for being housebound for the purpose of accrued benefits.

3.  Entitlement to a compensable evaluation for lumbar spine strain, for the purpose of accrued benefits.

4.  Entitlement to an increased rating for episodes of musculoligamentous pain in the left hip, evaluated as 20 percent disabling, for the purpose of accrued benefits.

5.  Entitlement to an increased rating for left knee internal derangement, rupture of the medial meniscus, evaluated as 30 percent disabling, for the purpose of accrued benefits.

6.  Entitlement to an increased rating for left knee arthritis, evaluated as 40 percent disabling, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1951 to December 1952.  He died in October 2008.  The appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  It is reasonable for the appellant to consume some part of her net worth for her maintenance. 

2.  Evidence of record on the date of death demonstrates that the Veteran's service-connected disabilities did not render him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment. 

3.  Evidence of record on the date of death demonstrates that lumbar spine strain was manifested by pain and limitation of motion; flexion was to 40 degrees and combined range of motion of the thoracolumbar spine was 90 degrees.

4.  Evidence of record on the date of death demonstrates that the left hip disability was manifested by pain; flexion was limited to 60 degrees, and extension was limited to 20 degrees.

5.  Evidence of record on the date of death demonstrates that left knee internal derangement, rupture of the medial meniscus, was manifested by pain and moderate impairment due to recurrent subluxation and instability.

6.  Evidence of record on the date of death demonstrates that left knee arthritis was manifested by pain and limitation of extension to 50 degrees; compensable limitation of flexion was not shown.


CONCLUSIONS OF LAW

1.  The corpus of the Veteran's estate precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503 , 1541, 1542, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2 , 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2011). 

2.  The requirements for entitlement to accrued disability compensation based on a pending claim of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.352, 3.1000 (2011). 

3.  The criteria for entitlement to an evaluation of 20 percent for lumbar spine strain, for the purpose of accrued benefits, have been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

4.  The criteria for entitlement to an evaluation in excess of 20 percent for episodes of musculoligamentous pain in the left hip, for the purpose of accrued benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253 (2011).

5.  The criteria for entitlement to an evaluation in excess of 30 percent for left knee internal derangement, rupture of the medial meniscus, for the purpose of accrued benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

6.  The criteria for entitlement to an evaluation of 50 percent for left knee arthritis, for the purpose of accrued benefits, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2007 advised the Veteran of the evidence necessary to support his claim of entitlement to special monthly compensation based on the need for aid and attendance.  The evidence was listed and the Veteran was advised of the assistance VA would provide in obtaining additional relevant evidence.  

A letter dated in July 2008 discussed the evidence necessary to establish higher evaluations for the Veteran's service-connected disabilities.  He was advised that he could submit evidence showing that his disabilities had increased in severity.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In March 2009 the appellant was advised of the evidence necessary to support her claims for dependency and indemnity compensation, death pension, and accrued benefits.  The evidence of record was listed and the appellant was told how VA would assist her in obtaining additional relevant evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  Notably, the adjudication of accrued benefits claims, as discussed in further detail below, must be based on the evidence of record at the time of the Veteran's death.  The Board is unaware of any outstanding records in VA's possession but not associated with the claims file at the time of the Veteran's death.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

	Nonserivce-connected Death Pension

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274  and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23  and 3.24.  See 38 C.F.R. § 3.3(b)(4) . 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.23.  The maximum annual rates of improved death pension (MAPR), which are increased from time to time, are published in tabular form in Appendix B of the Veterans Benefits Administration  Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

Here, it is clear that the deceased Veteran's service qualifies his surviving spouse for death pension benefits.  The Veteran had active service from February 1951 to December 1952.  This service took place during the Korean conflict, and it exceeded 90 days.  Accordingly, the Veteran's service renders his surviving spouse eligible for death pension benefits. 

After reviewing the financial information provided by the appellant, however, it is also clear that her net worth is too high to allow for a grant of death pension benefits.  VA regulations state that pensions shall be denied "when the corpus of the estate of the surviving spouse is such that under all the circumstances . . . it is reasonable that some part of the corpus of the surviving spouse's estate be consumed for the surviving spouse's maintenance."  38 C.F.R. § 3.274. 

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  In other words, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h (February 13, 2007).  See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007). 

The appellant provided statements regarding her current finances both in her May 2008 claim and in an August 2008 statement.  She reported assets of $80,552 in bank accounts or cash; $30,000 in business assets identified as farm equipment; and a 120 acre farm valued at $219,230.  She also reported monthly income of $1015 from the Social Security Administration and of $2540 in total dividends and interest.  With respect to the income and operating expenses of her farm, the appellant reported gross receipts of $35,507 in 2008 and expenses totaling $35,633.  She did not report her monthly expenses.  

As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  The appellant's net worth of $329,782 is considerable; while it appears that the gross receipts of the farm operation are less than its operating expenses, the income from the farming operation is not the appellant's sole source of income.  In March 2009 the RO determined that the appellant had a life expectancy of 9.3 years, and that her income outweighed her expenses.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 72, Block a. 

The standard by which the Board is to determine whether the net worth can be consumed to provide for maintenance is one of reasonableness.  There may be some depletion of the appellant's financial resources, the Board emphasizes that the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate. 

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a) ; 38 C.F.R. 
§ 3.274(a). 

If her net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant is encouraged to again file a claim for pension benefits and submit the appropriate financial documentation in support of that claim.  Under the circumstances and the facts as presented regarding the appellant's net worth, however, her assets are sufficient to meet her needs for the foreseeable future.  It follows that at present, the appellant does not meet the net worth eligibility requirement for pension benefits.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits are thereby precluded, and the appellant's claim for VA nonservice-connected death pension benefits must be denied.  38 U.S.C.A. §§ 1503 , 1541, 1542, 5103A; 38 C.F.R. §§ 3.2 , 3.3, 3.23, 3.271, 3.272, 3.274, 3.275. 


	Accrued Benefits

Applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application). 

The term 'pending claim' means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term 'finally adjudicated claim' means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011). 

'Evidence in the file at date of death' means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). 

		Special Monthly Compensation

Compensation at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002). 

Determinations as to the need for aid and attendance must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011). 

Review of the record discloses that at the time of his death the Veteran was in receipt of service connection for left knee arthritis, evaluated as 10 percent disabling prior to June 4, 2008 and as 40 percent disabling from that date; left knee internal derangement, evaluated as 30 percent disabling; a left hip disability, evaluated as 20 percent disabling; and lumbar strain, internal hemorrhoids, and a left knee scar, all evaluated as noncompensably disabling.  His total evaluation for compensation purposes was 70 percent. 

A claim for special monthly compensation was received by the RO in August 2007.  The nursing home at which the Veteran resided indicated that he had required nursing care at the skilled or intermediate level since June 2007 and that the requirement was based on dementia, chronic obstructive pulmonary disease (COPD), atherosclerotic heart disease, hyperlipidemia, and history of bladder tumors.  

A July 2003 VA treatment record indicates that the Veteran had osteoarthritis in the knee, hip, and low back and that he saw a rheumatologist.  He reported that Synvisc injections of his knees failed.  

Records from Dr. M.R.S. dated in June and July 2007 indicate that the Veteran had dementia with aggression and psychosis.  Dr. S. noted that significant problems with behavior were being addressed with medication.  Atherosclerotic coronary artery disease and COPD were noted.  

On private psychological examination in June 2007, the Veteran's medical history was noted to include bladder cancer, coronary artery disease, COPD, dyslipidemia, osteoarthritis, atrial flutter, and dementia.  The diagnosis was senile dementia, probable Alzheimer's type with behavioral disturbances, delusions, and agitation.  The examiner noted that the Veteran would require lifelong ongoing treatment and follow-up.  

A VA examination was conducted in September 2008.  The Veteran's history was reviewed.  The examiner acknowledged that the Veteran's orthopedic disabilities did interfere with his daily activities because they limited him in walking.  He noted that the Veteran could not stand and that at his nursing home he required two attendants to walk 20 feet, and that he otherwise used a wheelchair.  He concluded that almost all of the information needed to complete the examination template could not be obtained due to the Veteran's severe dementia.  He noted that since it was too dangerous to have the Veteran stand, he could not elicit range of motion of the hip.  He noted that he was able to passively extend the left knee to 50 degrees and flex it to 90 degrees.  The Veteran was unable to follow the examiner's instructions due to his dementia.  With respect to the Veteran's spine, the examiner noted that no back examination could be performed because of the danger of standing to the Veteran.  

Upon careful review of the record, the Board concludes that special monthly compensation is not warranted.  In this regard, the Board notes that the Veteran had significant nonservice-connected disabilities that clearly impacted his ability to care for himself.  In fact, the 2007 statement by the nursing home clearly indicates that the Veteran requires skilled nursing care due to dementia, COPD, and atherosclerotic heart disease.  On VA examination in 2008, the Veteran presented in a wheelchair and was demented to the point that he could not respond to simple instructions by the examiner.  In essence, the evidence does not demonstrate that the Veteran was unable to keep himself ordinarily clean, dressed, and safe without the assistance of others due to his service-connected disabilities.  Rather, the evidence demonstrates that the Veteran's dementia was the main factor in his inability to tend to his needs. 

In short, the evidence establishes that the Veteran's service-connected disabilities did not cause him to be so helpless as to require regular aid an attendance of another person.  Accordingly, the Board concludes that the criteria for the award of special monthly compensation benefits based on a need for regular aid and attendance or being housebound, for the purpose of accrued  benefits, have not been met.

		Ratings

The Veteran submitted a claim for increased ratings in June 2008, asserting that his service-connected disabilities had worsened.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      
Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

At the time of his death, the Veteran's lumbar strain was evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain.  

Having reviewed the evidence of record, the Board has determined that an evaluation of 20 percent is warranted for the purpose of accrued benefits.  While the Board acknowledges that most recently, the Veteran was unable to submit to orthopedic examination due to his dementia, previous records do show that the Veteran had pain associated with his lumbar strain.  For example, VA spine examination in 2002 noted the Veteran's report of constant pain.  The examiner noted that epidural injections had not succeeded.  Range of motion was limited by pain, with flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  Neurological examination was unremarkable.  Based on the Veteran's demonstrated limitation of motion, a 20 percent evaluation is assignable.  However, an evaluation higher than 20 percent is not for application.  In that regard, the Board observes that a 20 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the evidence.  Moreover, there is no evidence of intervertebral disc syndrome with incapacitating episodes which would warrant a evaluation pursuant to those criteria.  

The Board accepts that the Veteran had functional impairment and pain.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  

The Board notes that a Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 20 percent evaluation, and no  higher, is appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

		Left Hip

The Veteran's left hip disability was evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation of flexion of the thigh.  

On VA examination in September 2002,  the Veteran had left hip flexion from zero to 80 degrees, extension from zero to 20 degrees, adduction from zero to 20 degrees, abduction from zero to 30 degrees, external rotation from zero to 40 degrees, and internal rotation from zero to 25 degrees.  The examiner noted that a June 2001 X-ray revealed a normal pelvis and left hip.  He also noted that on repetitive testing, range of motion decreased somewhat, and indicated that flexion was decreased to 60 degrees with mild pain, incoordination, and weakness, as well as moderate fatigability.

The 20 percent evaluation assigned at the time of the Veteran's death contemplated flexion of the thigh limited to 30 degrees; a 20 percent evaluation is also warranted under Diagnostic Code 5253 for limitation of abduction of the thigh with motion lost beyond 10 degrees and under Diagnostic Code 5255 for malunion of the femur with moderate knee or hip disability.  Upon review of the record, the Board finds that an evaluation in excess of 20 percent was not warranted.  The evidence reflected flexion limited by pain to 60 degrees, and that the Veteran retained good motion in the other planes.  A higher evaluation requires evidence demonstrating flexion limited to 20 degrees, flail joint, or impairment of the femur with nonunion.  Such is not shown by the applicable evidence.  

The Board accepts that the Veteran had functional impairment and pain associated with this disability.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required to warrant the next higher evaluation.  The Board notes that a Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation exceeding 20 percent is not warranted.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

		Left Knee

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under diagnostic code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

As noted previously, the Veteran was most recently been unable to submit to a comprehensive VA orthopedic examination due to his dementia and other nonservice-connected disabilities.  At best, the September 2008 VA examiner was able to passively elicit extension of the left knee to 50 degrees and flexion to 90 degrees.  However, earlier records indicate more specifically the extent of the Veteran's left knee disability.  

On VA examination in September 2002 the Veteran was able to extend his left knee to three degrees and flex it to 130 degrees.  Anterior drawer sign was positive.  There was no soft tissue swelling, but moderate crepitus was noted.  The examiner noted that following repetitive motion, extension decreased to 10 degrees and flexion to 110 degrees.  There was mild incoordination, weakness, and fatigability.

In this case, the Veteran was in receipt of separate ratings for his left knee.  He was assigned a 30 percent evaluation for internal derangement of the knee, evaluated as 30 percent disabling pursuant to Diagnostic Code 5257.  This rating contemplates severe recurrent subluxation or lateral instability, and is the maximum evaluation available under this code.  A higher evaluation requires evidence demonstrating ankylosis, which is not shown by the record.

The Veteran was also in receipt of a 40 percent evaluation for arthritis of the left knee, pursuant to Diagnostic Codes 5010 and 5261.  Essentially, this evaluation contemplates arthritis with limitation of extension to 30 degrees.  The 2008 VA examiner indicated that the Veteran had passive flexion to 50 degrees; as such the Board finds that an evaluation of 50 percent is warranted for the purposes of accrued benefits.  As noted, a higher evaluation for disability of the knee requires the presence of ankylosis, and such is not shown.  

The Board accepts that the Veteran experienced functional impairment, pain, and pain on motion.  See DeLuca.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  

In reaching its conclusions, the Board has considered the appellant's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.
		
Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to special monthly compensation based on the need for aid and attendance or for being housebound for the purpose of accrued benefits is denied.

Entitlement to an evaluation of 20 percent for lumbar spine strain, for the purpose of accrued benefits, is granted, subject to the controlling regulations applicable to the payment of monetary awards. 

Entitlement to an evaluation in excess of 20 percent for episodes of musculoligamentous pain in the left hip, for the purpose of accrued benefits is denied.

Entitlement to an evaluation in excess of 30 percent for left knee internal derangement, rupture of the medial meniscus, for the purpose of accrued benefits is denied.

Entitlement to a 50 percent rating for left knee arthritis, for the purpose of accrued benefits, is granted, subject to the controlling regulations applicable to the payment of monetary awards. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


